89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Homer DELOVICH, Plaintiff-Appellant,v.Robert B. REICH, Secretary of Labor, Defendant-Appellee.
No. 95-2991.
United States Court of Appeals, Fourth Circuit.
Submitted May 14, 1996.Decided June 6, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.   Irene M. Keeley, District Judge.  (CA-94-24-1).
Homer Delovich, Appellant Pro Se.  Daniel W. Dickinson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Defendant in Appellant's employment discrimination action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Delovich v. Reich, No. CA-94-24-1 (N.D.W.Va. Oct. 10, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED